IN THE UNITED STATES COURT OF APPEALS
                                           United States Court of Appeals
                   FOR THE FIFTH CIRCUIT            Fifth Circuit
                                                                         F I L E D
                                 No. 06-51269                          September 21, 2007
                               Summary Calendar
                                                                     Charles R. Fulbruge III
                                                                             Clerk
RUBEN JAMES GONZALEZ

                                             Plaintiff-Appellant

v.

JUPITER COMMUNITIES LLC
                                             Defendant-Appellee


                 Appeal from the United States District Court
                      for the Western District of Texas
                           USDC No. 5:05-CV-940


Before REAVLEY, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM:*
      Ruben James Gonzalez is appealing the district court’s denial of his motion
to proceed in forma pauperis (IFP) on appeal following the district court’s order
granting the defendant Jupiter Communities, L.L.C. (Jupiter) summary
judgment and dismissing his complaint under Title VII of the Civil Rights Act.
Gonzalez is effectively challenging the district court's certification that he should
not be granted IFP status because his appeal is not taken in good faith. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997); 28 U.S.C. § 1915(a)(3).



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 06-51269

      Jupiter presented summary judgment evidence that Gonzalez was
terminated because he was not performing his job in a satisfactory manner.
Gonzalez did not rebut that evidence. Nor did he show that he was treated
differently from similarly situated employees. Other than his conclusional
assertions, Gonzalez has not provided any evidence that he was terminated
based on his gender. Thus, Gonzalez did not satisfy his burden of showing that
a genuine issue of material fact existed as to whether Jupiter intentionally
discriminated against him based on his sex. Longfield v. Eastfield College, 88
F.3d 300. 304 (5th Cir. 1996).
      Because there was no genuine issue as to any material fact and Jupiter
was entitled to judgment as a matter of law, the district court’s determination
that Gonzalez’s appeal was not taken in good faith was correct. See Howard v.
King, 707 F.2d 215, 220 (5th Cir. 1983).
      Because Gonzalez has failed to show that he has a nonfrivolous issue for
appeal, we uphold the district court’s order certifying that the appeal is not
taken in good faith. Gonzalez’s request for IFP status is DENIED, and his
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202 & n.24; 5th Cir.
R. 42.2.
   IFP DENIED; APPEAL DISMISSED AS FRIVOLOUS.




                                      2